       Case 9:20-cv-00100-DLC-KLD Document 9 Filed 09/17/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 RAYELLEN McDONALD,
                                                    CV 20-100-M-DLC-KLD
                      Plaintiff,

 vs.                                                        ORDER

 WALMART INC., an Arkansas
 corporation,

                      Defendant.

       Defendant Walmart Inc. has filed an unopposed motion to allow counsel to

participate in the preliminary pretrial conference scheduled for 11:00 a.m. on

October 8, 2020 by telephone. (Doc. 8.) Accordingly, and good cause appearing,

       IT IS ORDERED that Defendant’s motion is GRANTED. Counsel

Christopher R. Hedican shall call 1-866-390-1828 at the designated time to

participate in the conference. When prompted, enter the access code 8447649

followed by #.

             DATED this 17th day of September, 2020.




                                             Kathleen L. DeSoto
                                             United States Magistrate Judge
